 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-1(b)

SADEK & COOPER

1315 Walnut Street, Suite 502
Philadephia, PA 19107

(856) 890-9003; Fax (215) 545-0008

 

 

 

 

Attorneys for Debtor(s)
In Re: Case No.: 20-17570 (MBK)
Jeremy Askew :
Judge: Michael B. Kaplan
Lisa Askew meee P
Chapter: 13

 

 

CHAPTER 13 DEBTOR’S CERTIFICATION IN OPPOSITION

The debtor in this case opposes the following (choose one):

1,

LC) Motion for Relief from the Automatic Stay filed by

 

creditor,

A hearing has been scheduled for

L] Motion to Dismiss filed by the Chapter 13 Trustee.

A hearing has been scheduled for

& Certification of Default filed by Chapter 13 Trustee

, at

, at

 

I am requesting a hearing be scheduled on this matter.

I oppose the above matter for the following reasons (choose one):

L] Payments have been made in the amount of $

been accounted for. Documentation in support is attached.

, but have not
L] Payments have not been made for the following reasons and debtor proposes

repayment as follows (explain your answer):

Other (explain your answer):

Debtor(s) were out of work for a period of time due to the birth of their son and
there were some health complications. Debtor husband has returned to work and
Debtor wife return to work September 22, 2021. Debtor(s) propose an immediate
payment of $300.00 and will resolve the balance of the arrears through the Plan.

3. This certification is being made in an effort to resolve the issues raised in the certification

of default or motion.

4. I certify under penalty of perjury that the above is true.

Date: September 9, 2021 /s/ Jeremy Askew
Debtor's Signature

Date: September 9, 2021 /s/ Lisa Askew
Debtor's Signature

 

NOTES:

1. Under D.N.J. LBR 4001-1(b)(1), this form must be filed with the court and served on the Chapter
13 Trustee and creditor, if applicable not later than 7 days before the date of the hearing if filed in
opposition to a Motion for Relief from the Automatic Stay or Chapter 13 Trustee’s Motion to
Dismiss.

2. Under D.N.J. 4001-1 (b)(2), this form must be filed with the court and served on the Chapter 13
Trustee and creditor, if applicable not later than 14 days after the filing of a Certification of
Default.

rev.8/1/15
